[v]
                                                ht414..                                      08/24/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 07-0011


                                         PR 07-0011
                                                                               FLED
                                                                                AUG 24 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Coun
                                                                               State nf Montana
 IN THE MATTER OF CALLING A RETIRED
 DISTRICT JUDGE TO ACTIVE SERVICE                                      ORDER




       The Honorable Luke Berger, Judge of the District Court for the Fifth Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Wm. Nels Swandal to assume jurisdiction of Madison County Cause No. DV-29-2014-11,
Daniel C. Spaulding v. Heritage Trust Org., et al.
       Judge Swandal has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the Fifth Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Wm. Nels Swandal, retired District Judge, is hereby called to
active service in the District Court of the Fifth Judicial District of the State of Montana, to
assume judicial authority of Madison County Cause No. DV-29-2014-11, Daniel C.
Spaulding v. Heritage Trust Org., et aL, and is hereby authorized to proceed with any and
all necessary hearings, opinions, and orders, including final resolution of said matter.
       2. For all active service, Judge Swandal shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Fifth Judicial
District, Madison County, with the request that this Order be sent to all counsel of record
in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Luke Berger, the
Honorable Wm. Nels Swandal, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
i m plementation thereof.
                     `1,-,
      DATED this Z.J-1 day of August, 2021.



                                                             Chief Justice




                                           2